Citation Nr: 1207555	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus and, if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back condition and, if so, whether the reopened claim may be granted.  

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision (issued in May 2003) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral flat feet and low back pain was initially denied in a July 1993 rating decision.  The Veteran was advised of the RO's determination in August 1993 but he did not submit any communication expressing dissatisfaction or disagreement with the July 1993 rating decision or any other communication regarding his claims of service connection for bilateral flat feet or low back pain until 1996; therefore, the July 1993 rating decision became final.  

2.  Since the July 1993 rating decision, evidence that is new, that relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral pes planus and a low back condition, that is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claims, has not been received.  

3.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current bilateral knee disability that was incurred in or aggravated by service, to include as aggravated by, proximately due to, or the result of a service-connected disability.



CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service connection for bilateral flat feet and low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).  

2.  Since the last final rating decision in July 1993, new and material evidence has not been received sufficient to reopen the previously denied claims of service connection for bilateral pes planus and a low back condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011).  

3.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active military service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was advised in April 2010 of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his service connection claims were previously denied.  The April 2010 letter also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

While proper notice was not sent prior to the initial unfavorable rating decision in April 2003, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Indeed, the Board notes that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appeal, as he was provided with statements of the case in December 2004 and June 2007 and given ample time to respond.  In addition, the agency of original jurisdiction (AOJ) also readjudicated the case by way of a supplemental statement of the case issued in November 2011 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

With regard to the duty to assist, all pertinent, identified, and obtainable records have been obtained and considered, including the Veteran's service treatment records, VA outpatient treatment records, and the Veteran's records from the Social Security Administration (SSA).  In this context, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file that is not in the paper file.  

The Board observes that the Veteran has not been afforded VA examinations in conjunction with the claims on appeal.  However, as discussed below, a VA examination and/or opinion is not needed with respect to the bilateral knee disability claim.  As also discussed below, new and material evidence sufficient to reopen the claims of service connection for bilateral pes planus and a low back condition has not been submitted.  Therefore, such assistance is not required.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Furthermore, as discussed below, the evidence and information received since the last final denial of the Veteran's claims is not sufficient to trigger the duty to provide a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

New and Material Evidence Claims

By way of background, the Veteran's claims of entitlement to service connection for bilateral flat feet and low back pain were initially denied in a July 1993 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs), inclusive of his February 1991 enlistment examination report, which noted the Veteran had bilateral pes planus at entry into service.  The RO noted that there was no evidence showing aggravation of the Veteran's pre-existing pes planus disability and that the STRs were negative for any complaints or findings related to low back pain.  Accordingly, the RO denied service connection for flat feet and low back pain.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

The Veteran was notified of the RO's decision and his appellate rights in August 1993.  However, no further communication regarding his claim of entitlement to service connection for bilateral flat feet/pes planus or a low back disability was received until April 1996, when VA received his first application to reopen such claims.  Therefore, the July 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The current appeal arises from a claim to reopen submitted by the Veteran in April 2002.  However, as noted, since the final July 1993 rating decision, the Veteran has attempted to reopen his claims of entitlement to service connection for bilateral pes planus and a low back condition on one previous occasion, i.e. in April 1996.  However, the Veteran's claims to reopen were denied in a June 1996 rating decision.  Nevertheless, the Board will proceed to determine whether the Veteran has submitted new and material evidence sufficient to reopen his claims since the final July 1993 rating decision.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence need not be presumed credible if the assertion is inherently incredible, or the individual is not competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Pes Planus

As discussed above, at the time of the final rating decision in July 1993, there was no evidence showing that the Veteran's pre-existing pes planus was aggravated during service.  

In this context, the law provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, the Veteran's burden of proof is not met.   

Since the final rating decision in July 1993, the evidence received into the record includes VA outpatient treatment records dated from 1995 to 2007, which reflect that the Veteran's diagnosis of bilateral pes planus has been continued.  See February 1997 VA treatment record.  In this regard, the VA treatment records show that the Veteran has variously complained of painful bunions; however, the Veteran's complaints have been attributed to bilateral hallux valgus, not his bilateral pes planus disability.  See February 1997 VA treatment record; see also March 2004 x-ray.  

The Veteran has also submitted various statements in support of his claim, wherein he states that his pes planus disability was aggravated during service as a result of his duties as a deck seaman and mess specialist, which required that he stand on his feet, lift heavy equipment, and walk up and down stairs in the ship's rough surface.  The Veteran has also asserted that he requested different shoes during service, which is evidence that his pes planus was aggravated during service.  See statements from the Veteran dated January 2003 and February 2005.  He has also asserted that he received treatment for his bilateral foot deformity in service.  See May 1999 VA mental disorders examination report.  

In support of his claim, the Veteran has also submitted a January 2004 statement from Dr. B.H. which reflects that the Veteran was diagnosed with heel pain syndrome and documents the Veteran's report of first suffering from foot pain 10 years ago, which was treated with changes in shoe gear.  The Veteran also reported that he has had recurrent blisters on his feet drained in the last five years and that, in recent months, he had experienced significant arch strain and foot pain, which limited his ambulation.  

While the evidence submitted since the July 1993 rating is new, in that it was not of record at the time of the last final rating decision, the Board finds that the newly submitted evidence is not material because it does not raise a reasonable possibility of substantiating the claim involving pes planus.  In this regard, while the VA treatment records show a continued diagnosis of pes planus, this evidence does not show that the Veteran's pre-existing pes planus was aggravated during service.  Indeed, the VA treatment records were generated after service and do not contain any pertinent findings as to the Veteran's pes planus disability during service.  

Likewise, while the Veteran has submitted statements purporting to establish in-service aggravation of his pre-existing pes planus disability, the Board finds that his statements are not considered credible evidence of aggravation.  In making this determination, the Board notes that the Veteran is competent to report the duties he performed during service and that his pes planus disability was treated with new shoes during service; however, the Board finds that the determination as to whether the Veteran's pre-existing pes planus disability underwent a permanent increase in disability is a complex matter, which requires medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, the Board notes that, despite the Veteran's report of his duties and receiving new shows during service, the STRs do not contain any complaints, treatment, or findings related to any specific pes planus symptoms that were lodged or incurred during or as a result of service or which precipitated the need for new shoes during service.  The lack of evidence showing specific complaints, treatment, or findings related to pes planus during service weighs against any lay assertion of in-service aggravation.  Therefore, the Board finds that the Veteran's statements regarding in-service aggravation of his pre-existing pes planus disability are not competent or credible evidence sufficient to establish in-service aggravation.  See King, supra; Duran, supra.  Accordingly, the Veteran's statements are not considered material to the claim on appeal, as they do not raise a reasonable possibility of establishing that his pre-existing pes planus disability was aggravated, i.e., underwent a permanent increase in severity, during service.  

In this context, the Board also finds that Dr. B.H.'s January 2004 statement does not establish or suggest that the Veteran's pes planus disability was aggravated during service.  In this regard, while Dr. B.H. noted the Veteran's report of suffering from foot pain 10 years prior and that he was treated with changes in his foot gear, the Board has determined that the Veteran's report of such is not considered competent or credible evidence of in-service aggravation.  Dr. B.H. did not provide any additional medical findings which show that the Veteran's pes planus disability was aggravated during service and, thus, his statement is not considered material to the claim on appeal, as it does not raise a reasonable possibility of establishing in-service aggravation of the Veteran's pre-existing pes planus disability.  

Accordingly, as there is not new and material evidence which establishes or indicates that the Veteran's pre-existing pes planus disability underwent a permanent increase in severity during service, there is no need to provide a VA examination concerning the claim to reopen.  See Shade, 24 Vet. App. at 120; McLendon, 20 Vet. App. at 81.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for pes planus.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Low back disability

As discussed above, at the time of the final rating decision in July 1993, the evidentiary record, inclusive of the STRs, did not contain evidence showing the Veteran manifested a chronic back disability during service.  

Since the final rating decision in July 1993, the evidence received into the record includes VA outpatient treatment records dated from 1995 to 2007, which reflect that the Veteran has reported suffering from low back pain, which has been diagnosed as minimal posterior central disc bulging at L5-S1.  See May 1996 CT scan of the lumbar spine and VA treatment records dated September 1997 and December 2005; see also October 2002 private treatment record.  

The Veteran has also submitted various statements in support of his claim, wherein he states that he had surgery on his back approximately five times in the 1990s to draw fluid from his back and that x-rays have revealed lower disc problems.  See November 2003 notice of disagreement.  He has also reported that he received treatment for low back syndrome during service and was told that his back problems were a result of heavy lifting and his job as a deck seaman during service.  See May 1999 VA mental disorders examination report.  

While the evidence submitted since the July 1993 rating is new, in that it was not of record at the time of the last final rating decision, the Board finds that the newly submitted evidence is not material because it does not raise a reasonable possibility of substantiating the low back disability claim.  Indeed, the newly submitted evidence does not establish that the Veteran's suffers from a chronic back disability that was incurred in or is otherwise related to military service.  

In this regard, the Board notes that, while the VA outpatient treatment records show the Veteran has been diagnosed with disc bulging in his lumbar spine, the treatment records do not contain any medical evidence, findings, or opinions which reflect that the Veteran's current lumbar spine disability was incurred during or as a result of military service.  

In addition, while the Veteran has asserted that he received treatment for low back syndrome during service, this assertion is considered inherently incredible given the lack of evidence showing any complaints, treatment, or findings related to low back problems during service.  In making this determination, the Board also finds probative that the Veteran has not provided any details as to when this treatment was performed or what specific event or symptoms precipitated the need for treatment.  Indeed, the Board finds that the Veteran's recent statements are in direct conflict with the other evidence of record, which does not contain any complaints, treatment, or findings related to a low back disability until three years after service.  In this regard, the Board also finds probative that the post-service medical evidence does not reflect that the Veteran or his treating physicians have related his current low back disability to his military service.  

Therefore, the Veteran's statements are not considered material to the claim on appeal, as they are inherently incredible and do not raise a reasonable possibility of establishing that the Veteran's current lumbar spine disability was incurred in or is otherwise related to his military service.  

Accordingly, as there is not new and material evidence which establishes or indicates that the Veteran's current lumbar spine disability is related to his military service, there is no need to provide a VA examination concerning the claim to reopen.  See Shade, 24 Vet. App. at 120; McLendon, 20 Vet. App. at 81.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a low back condition.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran is seeking entitlement to service connection for a bilateral knee disability.  He has reported that he incurred an injury to the anterior cruciate ligament (ACL) in his right knee during military service.  See January 2005 VA outpatient treatment record.  He has also asserted that his bilateral pes planus disability made his knees hurt.  See January 2003 statement from the Veteran.  

At the outset, the Board notes that there is no competent evidence of a current left knee disability.  In this regard, a January 2005 VA treatment record reflects that the Veteran reported suffering from left knee pain; however, the Veteran's subjective reports of pain have not been attributed to any underlying or associated disability.  In fact, an April 2004 MRI of the Veteran's left knee was normal and the post-service medical evidence does not contain any other objective clinical findings of an underlying left knee disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Therefore, the Board finds there is no competent evidence showing the Veteran currently suffers from a left knee disability.  Without proof of the existence of the disability being claimed, there can be no valid claim.   See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Without proof of the existence of the disability being claimed, there can be no valid claim.  Accordingly, service connection for a left knee disability is not warranted and there is no reasonable doubt to be resolved.  See Gilbert, supra.

With respect to the Veteran's right knee, the post-service medical evidence shows the Veteran has been diagnosed with a strained and edematous ACL in his right knee.  See January 2005 VA outpatient treatment record.  However, after carefully reviewing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a right knee disability.  

In making this determination, the Board notes that the Veteran has reported suffering an injury to his right ACL during service.  However, after reviewing and weighing the evidence of record, the Board finds that the Veteran's report of an in-service right knee injury is not credible, given the other evidence of record.  At the outset, the Board notes that the service treatment records (STRs) do not contain any complaints, treatment, or findings related to a right knee disability or injury.  In this regard, the Board notes that, because the STRs document treatment the Veteran received for a myriad of other disabilities during service, it is likely that any complaint lodged or treatment received following an ACL injury would be likely documented in the STRs.  

The Board also finds probative that the Veteran has not provided any details as to when the right knee injury was incurred or what precipitated the injury.  Instead, the evidence reflects that the Veteran provided a general statement regarding an in-service right knee injury, which is not supported by any other evidence of record.  

Indeed, the Board finds probative that the Veteran has not provided any lay or medical evidence that shows continued right knee problems following service.  Instead, the first time the Veteran is shown to complain of or seek treatment for knee problems is in January 2005, more than 10 years after he was discharged from service.  This gap of many years in the record militates against a finding that any reported in-service injury caused a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In this context, the Board finds probative that the Veteran filed a claim for VA compensation benefits in 1993 but made no mention of any right knee symptoms that had been chronic or continuous since service.  The 1993 compensation claim shows that the Veteran was aware that he could seek compensation for disabilities that he believed to be related to service; however, the Veteran's failure to mention his right knee at that time, which the Board notes was shortly after service, preponderates against his assertion that he suffered from a right knee injury during service which resulted in a chronic right knee disability.  

In addition to the foregoing, the Board notes that there is no competent and credible evidence which attributes the Veteran's current right knee disability to his military service.  While the Veteran has reported suffering from a previous right ACL injury, the physician who examined him in January 2005 did not provide any medical findings or opinion relating the current right knee disability to his military service.  See January 2005 VA outpatient treatment record.  

In this regard, the Board notes that the Veteran has not been provided with a VA examination in conjunction with this claim.  However, the Board finds a VA examination or opinion is not needed because, while there is evidence of a current right knee disability, there is no competent and credible evidence of an in-service event or injury to which the current disability may be related; nor is there any evidence which indicates that the Veteran's current right knee disability may be related to his military service.  As noted, there is no lay or medical evidence of continuity of symptomatology following service or any medical evidence suggesting that the current right knee disability may be related to service.  Therefore, a VA examination and/or opinion are not needed.  See McLendon, supra.  

In evaluating the claim on appeal, the Board notes that the Veteran has contended on his own behalf that his current right knee disability is related to service.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the likely etiology of the Veteran's right knee disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords the Veteran's statements regarding the etiology of his right knee disability less probative value as he is not competent to opine on such complex medical questions.  Indeed, the Veteran has only offered conclusory statements regarding the relationship between his military service and his right knee disability and his statements are outweighed by the preponderance of the other evidence of record.  See Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010) (in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (while single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain).  

In this context, the Board notes that the Veteran has also asserted that his current right knee disability may be secondary to his pes planus disability.  As noted above, service connection has not been established for pes planus and there is no evidence of record which suggests that the Veteran's right knee disability is related to any other disability that was incurred in or aggravated by his active military service.  Therefore, service connection for a right knee disability, claimed as secondary to bilateral pes planus, is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.  Indeed, as noted, there is no competent and credible evidence of a current left knee disability, and the evidence of record preponderates against a finding that the Veteran's current right knee disability was incurred in or is otherwise related to his military service, to include as a result of a service-connected disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the appeal must be denied.  See Gilbert, supra.  


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for bilateral pes planus is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for a low back condition is denied.

Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus, is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


